—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March'12, 1997, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Early in the morning of December 19, 1995, three men pointed a shotgun at the defendant and forced him into the apartment of Derrick Weeks. The defendant was tied up with others, and Weeks was taken from the apartment at gunpoint, after a demand for ransom was made. Some 10 to 15 minutes later, a security guard stationed at the front gate of the apartment complex heard the defendant, who had broken free, yell, “They got Derrick, they got Derrick”, and he saw a group of eight or nine people, including the defendant, running through the grounds.
The guard observed the defendant shooting an assault weapon, spraying bullets. The guard also observed two other security guards running in the guard’s direction as the shots *552were being fired. The victim, one of the guards, was observed being struck while trying to run through an exit. Another prosecution witness, a resident of the housing project who knew the defendant, observed him firing a big gun. None of the three security guards were armed.
Contrary to the defendant’s contention, the court did not err when it refused to instruct the jury with respect to manslaughter in the first degree as a lesser-included offense of intentional murder, or manslaughter in the second degree as a lesser-included offense of depraved indifference murder (see, People v Shuman, 37 NY2d 302, 304). Under no reasonable view of the evidence could the jury have found that the defendant committed the lesser offenses but not the greater (cf., People v Aviles, 80 NY2d 997, 998; People v Martin, 59 NY2d 704, 705). Further, if the jury found that the defendant acted recklessly, then under the circumstances of this case, where the defendant sprayed bullets from an automatic weapon, he evinced a depraved indifference to human life.
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Joy, J. P., McGinity and Feuerstein, JJ., concur.